Citation Nr: 0600122	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-18 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted entitlement to service 
connection for diabetes mellitus and assigned a twenty 
percent rating.  The veteran perfected an appeal of the 
assigned rating.  In a March 2004 rating decision the RO 
increased the veteran's assigned rating to 60 percent, 
effective May 2001.

In April 2005, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In an August 2005 Supplemental Statement of the 
Case, the Appeals Management Center (AMC) denied the 
veteran's claim for an increased rating.  The case has now 
been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's diabetes mellitus requires treatment by 
insulin and a restricted diet.

3.  The veteran does not have episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran first raised his claim of entitlement to an 
increased rating by his September 2002 Notice of 
Disagreement, which was clearly after the appealed rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 
8-2003 that when VA receives a Notice of Disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a Statement of the Case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.

Here, in February 2002, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence that pertains to the claim.  Moreover, additional 
VCAA complying notice was provided in April 2005 specific to 
the claim for increase.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a June 2003  Statement of the 
Case (SOC), and March 2004 and August 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, to include 
the criteria for establishing a higher evaluation as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, and lay statements.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 


Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective in 
May 2001.  Because he has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Diagnostic Code 7913 for diabetes mellitus provides a 
100 percent disability rating if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (2003).

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; his 
spouse's contentions; service medical records; VA medical 
records; VA examinations; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's VA medical records from November 2001 to 
February 2002 indicate that in November 2001 he was 
prescribed oral medication, but returned to insulin due to 
diarrhea.  He was taking 5 units of Humulin in the morning 
and 12 in the evening.  In November 2001 his weight was noted 
to be 173 pounds.  In February 2002, his weight was 180 
pounds.   

In April 2002, he reported that he had lost 25 pounds when 
the diabetes started.  It was noted that he was less active 
than before the diabetes was diagnosed.  He denied ever 
having diabetic ketoacidosis or hypoglycemia requiring 
hospitalization. He reported that he gets lots of exercise 
walking and climbing the stairs at work.  

In August 2002 the veteran reported for another VA 
examination.  He indicated that the he worked out daily in a 
gym.  He denied any activity or work limitations such as 
brushing his teeth, cooking, showering, climbing stairs, 
shopping, vacuuming, dressing himself, gardening, driving a 
car, taking out the trash or pushing a lawn mower.  The 
veteran indicated that he could not walk for more than four 
hours on hard concrete or push a lawn mower for an extended 
amount of time.  He reported that he was a maintenance worker 
in a ski resort, and that this job required more physical 
activities than his previous job.  

A March 2003 record from a hospital indicated that the 
veteran was treated for pneumonia.  The report revealed that 
upon admission the veteran's blood sugar was significantly 
elevated and he required insulin coverage.  The physician 
indicated that insulin may be necessary to treat the veteran 
for his diabetes.  

A March 2003 medical record revealed that he veteran was 
treated for pneumonia, uncontrolled diabetes, and hypoxia.  
The veteran was placed on a restricted diet and was treated 
with insulin.  

In March 2003 and July 2003 the veteran's wife submitted a 
letter indicating, in relevant part, that the veteran's 
diabetes affected not only his physical health, but his 
ability to work and provide for their family.  She also 
indicated that the stress of his disability affected their 
whole family.  She further stated that the veteran had been 
prescribed insulin twice a day since he was diagnosed with 
diabetes mellitus in 1995.  

In December 2003 the veteran reported for a VA examination.  
His weight was noted to be 188 pounds.  He revealed that he 
had diabetic ketoacidosis and had been hospitalized an 
average of one time per year, including one time during the 
past year.  He indicated that on average he visited the 
doctor six times per year for diabetes.  He also revealed 
that he has had progressive weight loss since he was first 
diagnosed and progressive loss of strength since he was first 
diagnosed.  He indicated that the treatment of his diabetes 
was diet control, Glipizide, and Humulin twice a day.  He 
reported he that the condition did not result in any time 
lost from work.    

The veteran's VA records from September 2000 to January 2005 
reveal consistent treatment for diabetes mellitus.  The 
veteran presented in September 2000 for follow up treatment 
of Type II diabetes diagnosed in 1990.  He indicated that he 
had been on insulin to control is diabetes but had recently 
started on Glipizide.  He indicated that he was exercising 
three times a week.  In April 2002 the veteran reported that 
he lost 25 pounds since he was diagnosed with diabetes.  The 
examiner diagnosed his symptoms as diabetes mellitus and 
prescribed insulin twice a day.  An August 2003 and June 2004 
record of the veteran's active outpatient medications 
indicates that he was prescribed insulin twice a day.  

In this case, the evidence does show that the veteran has, at 
least at some points during the appeal, required more than 
one daily injection of insulin, and he is currently in 
receipt of separate compensable evaluations for diabetic 
complications such as peripheral neuropathy, retinopathy and 
renal insufficiency with hypertension.  However, the critical 
issue is whether his diabetes also requires regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) and results in episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider. 

Following a review of all of the evidence of record, the 
Board finds that the veteran's diabetes does not more nearly 
approximate the criteria for a 100 percent rating.

Although the veteran reported during his December 2003 VA 
examination that he was hospitalized once a year for 
ketoacidosis, his medical records do not reveal episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year.  From 2000 to 2005, the 
veteran's medical records reveal he was hospitalized one time 
for pneumonia and uncontrolled diabetes.  

Additionally, the veteran's medical records do not reveal 
that he engaged in weekly visits to a diabetic care provider.  
Further, although the currently assigned 60 percent 
evaluation contemplates the need for regulation of 
activities, the evidence of record indicates that the veteran 
exercises at least three times per week, and has a relatively 
physical job.  Finally, although he reported weight loss, the 
evidence shows his weight has actually increased from 173 
pounds to 188 pounds over the course of the claim.

While all of the findings in particular rating criteria need 
not be shown, the evidence in this case does not establish 
that the veteran's disability more nearly approximates the 
criteria for a 100 percent rating.  The Board finds, 
therefore, that the criteria for a higher rating for diabetes 
mellitus have not been met since the initiation of his claim 
for service connection.  Fenderson, 12 Vet. App. at 126-27.  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 60 percent for diabetes mellitus.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for diabetes mellitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


